IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY MARSHALL BARBER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-3315
                                     CORRECTED PAGES: pg 1
STATE OF FLORIDA,                    CORRECTION IS UNDERLINED IN RED
                                     MAILED: April 13, 2015
                                     BY: NMS
      Appellee.

_____________________________/

Opinion filed April 9, 2015.

An appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, and Colleen Dierdre
Mullen, Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, ROWE, and MAKAR, JJ., CONCUR.